Citation Nr: 0801115	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a back disability. 

2.	Entitlement to service connection for left foot drop, 
including as secondary to a back disability.  

3.	Entitlement to an increased evaluation for residuals of 
nondisplaced fracture right third metacarpal with 
degenerative arthritis, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in March 2004 and April 2005.  

A hearing was scheduled at the RO in July 2007.  The veteran 
failed to appear for this hearing.  The veteran did not 
demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that a back 
disability did not exist prior to service, was not aggravated 
by service, was not otherwise related to an injury or disease 
in service, and did not manifest within one year after 
service.  

3.	The competent medical evidence of record shows that left 
foot drop foot is not related to service or to a service 
connected disability.  

4.	The competent medical evidence of record shows x-ray 
evidence of arthritis in two or more major joints of the 
veteran's right hand with no incapacitating exacerbations.  




CONCLUSIONS OF LAW

1.	A back disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2007).

2.	Left foot drop was not incurred in or aggravated by 
service, nor was it proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.	The criteria for a 20 percent evaluation for residuals of 
nondisplaced fracture right third metacarpal with 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5229-5010 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on September 2003 and July 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decisions in March 2004 and April 2005, 
respectively.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with this notice in 
March 2006.  Any defect with respect to the timing of this 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the service connection claims, in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, there was no evidence in the service medical 
records of a back injury.  There was also no evidence of 
treatment for or a diagnosis of back pain or left foot drop.  
Upon separation from service, there was no indication of a 
back disability or left foot drop in the medical examination.  
There was also no evidence of arthritis or a back disability 
during the presumptive period after service.  Therefore, the 
Board finds that a VA medical examination is not warranted.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and VA medical 
records.  A hearing was also scheduled in July 2007, however 
the veteran did not appear.  Additionally, a VA examination 
of the veteran's right hand was conducted in December 2003.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
certain chronic diseases, such as arthritis, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Back Disability 

The veteran asserts that he had a back disability prior to 
service which was aggravated by service.  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1110; 38 
C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the 
term "noted" means only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  Mere transcription of medical 
history does not transform information into competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that the veteran is presumed sound when he 
entered service.  The veteran indicated in the entrance 
examination in January 1962 that he previously wore a back 
brace.  He reported that in 1957 he wore a back brace for 6 
months after a football injury.  In January 1962 the 
veteran's spine was clinically evaluated as normal.  Although 
there was a prior injury reported by the veteran when he 
entered service, there was no defect or disorder noted by the 
physician after the medical examination.  There was also no 
medical evidence presented that supports the veteran's 
contention that he had a back disability prior to service.  A 
physical examination of the veteran's spine was normal when 
he entered in to service.  As such, if there was a prior 
injury to the veteran's back in 1957, it appears to have 
resolved without residual pathology.  Furthermore, the 
examiner specifically noted that there was no sequalae after 
the reported 1957 back injury when he entered service.  There 
were also no complaints of back pain in service and no 
evidence in service of a chronic back disability.  Due to the 
lack of medical evidence of a back disability prior to 
service or immediately after he entered service, the veteran 
is presumed sound when he entered service.  

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
The presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  Id.  VA must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness.  
Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations 
omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. 
Reg. 25178 (2004)).  

In this case, the entrance examination did not show a back 
disability.  The examiner specifically noted that there was 
no sequalae from the back injury in 1957.  There were no 
complaints of a back disability immediately after he entered 
service or at any time in service.  The service medical 
records do not show a back disability in service.  Therefore, 
the Board finds that the veteran did not have a preexisting 
back disability when he entered service.  

Additionally, there is no indication that a preexisting back 
disability was aggravated by service.  A pre-existing injury 
or disease is considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation is not 
conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (providing that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).  A "lasting worsening of the 
condition" or a worsening that existed not only at the time 
of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, there is no evidence that a disability 
increased in severity in service.  There is no medical 
evidence of a back disability in service.  There is no 
treatment for a back injury in service and no complaints of 
or treatment for back pain in service.  Furthermore, the 
separation examination does not show a disability.  
Therefore, since there is no disability in service in the 
medical records, there is no increase in severity of a back 
disability.  In August 1966, the veteran's spine was 
clinically evaluated as normal.  Therefore, as there was no 
increase in a back disability, the presumption of soundness 
is not rebutted.  

The Board will now address whether the veteran is entitled to 
direct service connection.  Clearly, the veteran has a 
current back disability.  A February 2003 EMG shows acute 
left L5 radiculopathy and in a March 2003 MRI the veteran was 
diagnosed with degenerative disc disease at L3-S1 associated 
with narrowing of neural exit foramina at L4-5 and L5-S1 
bilaterally.  Therefore, the first criterion for service 
connection is met. 

Additionally, the veteran is not entitled to presumptive 
service connection.  The medical evidence of record does not 
establish that the veteran had a back disability within one 
year of service.  The first reference to back pain and 
treatment is in January 2003, several decades after service.  
Based on the medical evidence of record, the veteran's 
degenerative disc disease did not manifest to a degree of 10 
percent within one year from discharge from service.  The 
Board finds that the VA treatment records are affirmative 
evidence showing that the veteran's back disability did not 
manifest within one year of service.  Therefore, the 
veteran's arthritis is not presumed to have been incurred in 
service.  

Regarding the second criteria, as discussed above, there is 
no evidence of a back injury in service.  The service medical 
records are silent regarding treatment for back pain or a 
diagnosis of a back disability in service.  The second 
criterion has not been met.  

Lastly, the evidence of record lacks a nexus between the 
veteran's back disability and an in-service injury.  There is 
no evidence of record linking the veteran's back disability 
to an injury in service.  The evidence of record is devoid of 
any objective medical evidence of an injury in service or of 
a back disability until many decades after service.  No 
doctor has ever opined that his back disability is related to 
any remote incident in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a back injury prior to service which was aggravated 
by service, however, the record reflects that he lacks the 
medical expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his back 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a back disability 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Left Foot Drop

The medical evidence of record, including VA treatment 
records, indicated that the veteran has left foot drop.  The 
medical evidence shows that the foot drop began in January 
2003.  The veteran claims it is secondary to his back 
disability.  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).  

In this case, however, the veteran's back disability is not 
service connected, as discussed previously in this appeal.  
Therefore, the veteran's left foot drop cannot be service 
connected on a secondary to the back disability.  The Board 
will also address whether the veteran is entitled to service 
connection on a direct basis.  

The medical records show that the veteran does have left foot 
drop which began in January 2003.  Therefore, the first 
criterion for direct service connection has been met.  

Regarding the second and third criteria, however, the 
evidence of record lacks evidence of an injury in service and 
a nexus between the veteran's left foot drop and an in-
service injury.  There is no indication in the service 
medical records of treatment for or diagnosis of foot drop.  
Additionally, there is no injury in service which has been 
linked to the current foot drop disability.  

The evidence of record is also devoid of any objective 
medical evidence of foot drop until January 2003, many 
decades after service.  No doctor has ever opined that the 
foot drop was related to any remote incident in service.  
Without competent medical evidence linking the veteran's 
disability to service, service connection is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for foot drop must be 
denied on a direct and secondary basis.  See 38 U.S.C.A 
§5107; 38 C.F.R. § 3.102.

INCREASED RATING

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for his 
right hand disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the veteran was assigned a 10 percent 
evaluation under Diagnostic Code 5229-5010.  See 38 C.F.R. § 
4.27 (2007) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  The rating criteria for evaluating traumatic 
arthritis is set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  Under that diagnostic code, traumatic arthritis 
is to be evaluated as degenerative arthritis pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensably 
disabling under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups.  
Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

The only possible increased rating under Diagnostic Code 5010 
is for the x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Under 38 C.F.R. § 4.45(f) 
multiple involvements of the interphalangeal joints are 
considered groups of minor joints, ratable on a parity with 
major joints. 

In a December 2003 VA Compensation and Medical Examination, 
the veteran reported pain, weakness, stiffness, swelling, 
redness and decreased grip strength in his right hand.  The 
veteran indicated that he had daily severe pain which he 
treated with Naprosyn and Epsom salt.  The veteran reported 
flare-ups with cold weather and dampness.  The veteran was 
right handed and sometimes used a hand support to keep his 
fingers straight.  

The physical examination of the veteran's right hand by the 
VA examiner revealed slight swelling of the 
metacarpophalangeal joint, proximal interphalangeal joint, 
and distal interphalangeal joint.  The veteran's grip 
strength and sensation were intact.  The examiner indicated 
that there was full range of motion.  Range of motion at the 
metacarpophalangeal joint was 90 degrees flexion and 0 
degrees extension.  The range of motion at the proximal 
interphalangeal joint was flexion to 120 degrees and 
extension to 0 degrees.  The range of motion at the distal 
interphalangeal joint was flexion to 70 degrees and extension 
to 0 degrees.  The veteran was able to proximate his thumb to 
all his fingers.  The radiology report showed degenerative 
joint disease status post fracture. 

As evidenced by the medical evidence of record, there is x-
ray evidence of involvement of the metacarpophalangeal joint, 
proximal interphalangeal joint, and distal interphalangeal 
joint.  The Board finds that this constitutes involvement of 
2 or more major joints under 38 C.F.R. § 4.45(f).  The 
medical evidence, however, does not show that the veteran had 
any incapacitating exacerbations.  As such, a 20 percent 
evaluation is not warranted under this code.  

With respect to limitation of motion of the fingers noted 
above, the criteria for rating limitation of motion of 
individual fingers of the hand were revised during the 
pendency of this appeal effective August 26, 2002.  See 67 
Fed. Reg. 48784 (July 26, 2002).  Under the criteria in 
effect prior to August 26, 2002 (the former criteria), 38 
C.F.R. § 4.71a, Diagnostic Code 5225 (2002) the highest 
evaluation for limitation of motion of the fingers was 10 
percent.  Additionally, the criteria in effect since August 
26, 2002 (the new criteria), 38 C.F.R. § 4.71a, Diagnostic 
Code 5229, also provides a maximum evaluation of 10 percent.  
Therefore, since the veteran is receiving the maximum 
evaluation under these codes, he cannot receive a higher 
rating under either code.  As such, the Board need not 
address the veteran's disability under the former or new 
criteria.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a back disability is denied.  

Service connection for left foot drop, including as secondary 
to a back disability is denied.  

Entitlement to an initial evaluation higher than 10 percent 
for residuals of nondisplaced fracture right third metacarpal 
with degenerative arthritis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


